Exhibit 10.6

 

GRAPHIC [g87151kii001.jpg]

 

January 31, 2012

 

Via Federal Express

 

Emily Wang

Supervisor

6F., No.306, Sec. 2, Bade Rd., Zhongshan Dist.,

Taipei City 104, Taiwan (R.O.C.)

 

Re:                             OPT-822/821 Products

 

Dear Emily,

 

Optimer Pharmaceuticals, Inc. (“Optimer”) and Optimer Biotechnology, Inc.
(“OBI”) are parties to an Intellectual Property Assignment and License Agreement
effective as of October 30, 2009 (the “Agreement”).  This letter agreement (this
“Letter Agreement”) confirms the mutual agreement of Optimer and OBI concerning
the parties’ interest in entering into a license agreement pursuant to which OBI
would license certain patents and know-how to Optimer concerning the
compound(s) known as OPT-822/821.  All capitalized terms, where not otherwise
defined in this Letter Agreement, will have the meanings set forth in the
Agreement.

 

By our mutual execution of this Letter Agreement, the parties agree to the
following:

 

If OBI or one of its Affiliates receives any Offer (as defined below) within the
period of the Effective Date of the Agreement and through the ten (10) year
anniversary of the Effective Date, then Optimer shall have a right of first
refusal (the “Right of First Refusal”) to obtain an exclusive, royalty-bearing
license (including the right to sublicense) under the OPT-822/821 Patents and
the OBI OPT-822/821 Technology to develop, make, have made, use, sell, offer for
sale, have sold, and import OPT-822/821 Products in the Offered Territory (as
defined below) related to such Offer.  Notwithstanding the foregoing, in the
event that OBI undergoes a change of control, this Letter Agreement shall be
automatically terminated.  In this paragraph,  a “change of control” is deemed
to occur if OBI (a) completes a transaction in which OBI merges or consolidates
with any other entity (other than a subsidiary of OBI); or (b) effects any other
transaction or series of transactions (other than a stock offering resulting in
OBI’s shares being listed on a national or other publicly recognized stock
exchange and other than other bona-fide fund raising from existing or new
investors in the ordinary course of business), such that in either case of
clause (a) or (b) the shareholders of OBI immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or

 

Confidential

 

10110 SORRENTO VALLEY ROAD, SUITE C   SAN DIEGO, CALIFORNIA 92121   TEL:
858-909-0736 FAX: 858-909-0737

 

1

--------------------------------------------------------------------------------


 

capital stock of the surviving entity following the closing of such merger,
consolidation, other transaction or series of transactions.

 

Prior to OBI or any of its Affiliates accepting a bona fide offer (an “Offer”),
whether written or oral, to exclusively (or co-exclusively with OBI or any of
its Affiliates) license any of the OPT-822/821 Patents and/or OBI OPT-822/821
Technology in a territory that includes any part of the world other than the
countries of Taiwan R.O.C., China, the territory of Hong Kong, Indonesia, India
and the ASEAN Secretariat countries, comprising Thailand, Vietnam, Laos,
Cambodia, Burma, Thailand, Malaysia, Singapore, Brunei, Pakistan or the
Philippines (the “Excluded Countries”), OBI shall deliver a written notice to
Optimer specifying the OPT-822/821 Patents and/or OBI OPT-822/821 Technology to
be licensed and all material terms of such proposed transaction (an “Offer
Notice”); provided, however, that if the Offer has been made in writing, the
Offer Notice shall include a copy of such Offer.  The previous sentence
notwithstanding, OBI shall not be obligated to disclose the name of any
potential counterparty with respect to an Offer to the extent such disclosure
would be prohibited by a confidentiality agreement with such potential
counterparty.  The territory that is the subject of any applicable Offer,
excluding any Excluded Countries, is referred to as the “Offered Territory”. 
Optimer shall have thirty (30) calendar days after the receipt of the Offer
Notice to notify OBI in writing whether it wishes to exercise the Right of First
Refusal (an “Exercise Notice”).  If Optimer delivers an Exercise Notice within
such thirty (30) calendar day period, then OBI shall negotiate in good faith
with Optimer to execute and deliver appropriate documentation to consummate an
exclusive license in the Offered Territory within sixty (60) days after OBI’s
receipt of the Exercise Notice, including sharing of such information regarding
OPT-822/821 as Optimer may reasonably request to evaluate the Offer.  If Optimer
and OBI are unable to execute and deliver appropriate documentation to
consummate such transaction within sixty (60) days after OBI’s receipt of the
Exercise Notice or Optimer affirmatively indicates in writing that it is not
interested in exercising its Right of First Refusal or continuing to negotiate,
OBI shall be free to accept the applicable Offer and exclusively license the
OPT-822/821 Patents and/or the OBI OPT-822/821 Technology in the Offered
Territory pursuant to the terms contained in the Offer Notice; provided,
however, that neither OBI nor its Affiliates shall consummate any licensing
transaction related to the applicable Offer with a third party which contains
terms more favorable than those set forth in the applicable Offer Notice or
those offered by Optimer during any negotiation period without first re-offering
such more favorable terms to Optimer in accordance with this Letter Agreement.

 

As consideration for the grant of the Right of First Refusal, Optimer hereby
waives OBI’s obligations under Section 5.1 of the Agreement with respect to
OPT-822/821; provided that such obligations shall be reinstated if and when OBI
undergoes a change of control which results in the termination of this Letter
Agreement.

 

Each party will keep the contents, terms and existence of this Letter Agreement,
as well as information exchanged by the parties relating to the OPT-822/821
Patents and/or the OBI OPT-822/821 Technology, including, without limitation,
technical information, know-how, scientific information, formulae, manufacturing
data and procedures, marketing information and strategies, sales and financial
data (collectively, “Confidential Information”), in complete confidence and will
not, without the prior written consent of the other party, use or exploit, in
whole or in part, any Confidential Information other than as contemplated herein
or disclose any Confidential Information to any person not

 

2

--------------------------------------------------------------------------------


 

otherwise contemplated herein; provided, however, that (a) each party may
disclose Confidential Information to its Affiliates and third-party
manufacturers and their respective officers and employees and to their
respective legal, accounting, tax, regulatory and other professional advisors
whose knowledge of such Confidential Information, in the reasonable opinion of
the disclosing party, is necessary for assessing and/or implementing the
transactions contemplated hereby; (b) each party will use reasonable efforts to
ensure that each person to whom any Confidential Information is disclosed
pursuant to clause (a) above adheres to the terms of this undertaking as if he,
she, or it were a party hereto; and (c) either party may disclose Confidential
Information to the extent required by law (including requirements of any
regulatory body or securities exchange on which a party’s common stock is
listed) but shall use commercially reasonable efforts to provide adequate prior
notice to the other party to seek a protective order or other relief to prevent
such disclosure.

 

This Letter Agreement may not be assigned by any party without the prior written
consent of the other party; provided that Optimer may assign its Right of First
Refusal (including any portion thereof with respect to a particular territory or
territories) to any subsidiary that is wholly-owned, directly or indirectly, by
Optimer.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

Please sign two (2) originals of this Letter Agreement and return one to Optimer
at the address above.

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

Name:

Pedro Lichtinger

 

Title:

President and Chief Executive Officer

 

Date:

 

 

 

 

 

 

ACCEPTED and AGREED:

 

OPTIMER BIOTECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

Emily Wang

 

Title:

Supervisor

 

Date:

 

 

 

4

--------------------------------------------------------------------------------